MorGan, LEWIS &
Bocktus LLP
ATTORNEYS AT LAW

oOo S&S JN BDH OD FB WO NYO &

NO NO NO HO HNO NO NO KN Re eRe RO Re ee eee ee
NA DH A FP WD NY KFK§ FDS OBO Oo SI DR AW FP W NPY KF BD

 

Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19

MORGAN, LEWIS & BOCKIUS LLP
John S. Battenfeld, Bar No. 119513
john.battenfeld@morganlewis.com
Brian D. Fahy, Bar No. 266750
brian.fahy@morganlewis.com

300 South Grand Avenue
Twenty-Second Floor

Los Angeles, CA 90071-3132

Tel: = +1.213.612.2500

Fax: +1.213.612.2501

MORGAN, LEWIS & BOCKIUS LLP
Amy A. McGeever, Bar No. 296758
amy.mcgeever@morganlewis.com
One Market, Spear Street Tower

San Francisco, CA 94105

Tel:  +1.415.442.1000
Fax: +1.415.442.1001
Attomeys for Defendant

Amazon Logistics, incorrectly sued as
AMAZON.COM, LLC

Page 1 of 11

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

YOLANDA CHAMPION, on behalf of herself,
all others similarly situated,

Plaintiff,
vs.

AMAZON.COM LLC., a Delaware limited
liability company; NEA DELIVERY, LLC
d/b/a FAST DELIVERY SERVICES, a
California limited liability company; and
DOES 1 through 50, inclusive,

Defendants.

 

 

Case No. 3:18-cv-05222-MMC
DECLARATION OF RICHARD
NYHAN IN SUPPORT OF MOTION
TO COMPEL ARBITRATION

Hon. Maxine M. Chesney

Date of Filing: April 12, 2019

 

 

{02173355; 1}

DECLARATION IN SUPPORT OF MOTION TO
COMPEL ARBITRATION

 
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 2 of 11

1 DECLARATION OF RICHARD NYHAN

bh

Pursuant to 28 U.S.C. §1746, I, Richard Nyhan, declare as follows:

1, I am over the age of 18, and I am competent to attest to the facts set forth herein.
Further, I make this Declaration based on my personal knowledge and my review of NEA’s
business records. If called to testify to these facts, I would be competent to do so.

2. From October 2014 to May 2018, I was the General Manager at NEA Delivery,

sa DN OO EP W

LLC (“NEA”), a defendant in this action. In this position, I was familiar with NEA’s personnel
8 || policies for California employees and new hires during my employment with NEA. During my
9 || employment with NEA, NEA contracted with a Professional Employer Organization called

10 || SouthEast Personnel Leasing, Inc. (“SouthEast”), which for a period of time handled new hire

11 || paperwork and payroll for NEA’s employees employed as drivers in California, and maintained

12 || the personnel and human resources files for NEA’s California drivers. As a result of my job

13 |} duties at NEA, I am familiar with the personnel files of NEA’s California drivers that were

14 || maintained by SouthEast and have access to such files through my continuing contact and

 

15 || relationship with SouthEast.

16 3. During the period of NEA’s contractual relationship with SouthEast, including in
17 || March 2017, NEA’s California drivers were provided an electronic version of a two-page,

18 || standalone arbitration agreement entitled BINDING ARBITRATION AGREEMENT to review
19 || and electronically “sign” by clicking to acknowledge acceptance of the agreement, which would
20 || generate an electronic signature. The same electronically generated signature is found throughout
21 || Ms. Champion’s personnel file. If drivers had questions or concerns about the arbitration

22 || agreement, NEA would direct the drivers to contact SouthEast. Per the instructions on page 2 of
23 || the arbitration agreement, if the driver wished to opt out of the arbitration agreement, the

24 || arbitration agreement provided a simple method for the driver to submit, via email, an

25 || “Arbitration Agreement Opt-Out” Form to SouthEast at HR@spli.com within 30 days of signing
26 || the arbitration agreement. The drivers were e-mailed a copy of the arbitration agreement once it

27 || was signed.

MorGAN, LEWIS &
Bockius LLP

 

ATTORNEYS AT LAW

 

{02173355; 1} 1 DECL. IN SUPPORT OF MOT.
TO COMPEL ARBITRATION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MORGAN, LEWIS &

Bockius LLP
ATTORNEYS AT LAW

 

Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 3 of 11

4. I have reviewed NEA’s personnel file for plaintiff Yolanda Champion, which
contains various documents that Ms. Champion executed during her employment with NEA.
Attached hereto as Exhibit A is a true and correct copy of the BINDING ARBITRATION
AGREEMENT signed by Ms. Champion dated March 24, 2017, which contained in Ms.
Champion’s personnel file. Ms. Champion’s personnel file contains no Arbitration Agreement
Opt-Out Form. Attached hereto as Exhibit B are true and correct copies of other documents
similarly electronically signed by Ms. Champion on March 24, 2017, including her co-
employment application, her W-4 tax withholding, and Form I-9 Employment Eligibility
Verification.

5. During the period of my employment with NEA, including in March 2017, NEA
had its principal place of business in California, but NEA’s business operations covered multiple
states, including Arizona and California. NEA’s business involved its delivery drivers making
local deliveries in small vans or passenger vehicles (which did not require a commercial drivers’
license to operate), for its customers, including Amazon, in the states in which NEA operated. To
accomplish its business operations, NEA utilized interstate media and interstate communications
networks, including the internet, telephones, and mail to market its services and conduct its
business. Also, NEA contracted with companies outside of California. For instance, NEA
contracted with SouthEast for payroll and human resources services, and SouthEast is
headquartered in the Tampa Bay, Florida area. Similarly, NEA contracted with Amazon
Logistics, Inc., which is a Delaware corporation based in Washington State.

6. Ms. Champion provided delivery service for NEA to Amazon customers. She
picked up packages from Amazon distribution centers located in San Leandro, California. Her
deliveries were all made to local customers. Therefore, she did not leave California to make any
deliveries. Based on my personal knowledge and observation, NEA was one of several delivery
companies that competed for the opportunity to make Amazon deliveries in California. In fact,
during my employment with NEA, including in March 2017, I observed drivers for delivery
companies other than NEA operating out of the same Amazon distribution centers in California

where NEA was operating.

 

 

(02173355; 1} 7 DECL. IN SUPPORT OF MOT.
TO COMPEL ARBITRATION

 
oO ON DD UH F&F WY NO —

SY NY DY NY YH HB Ww Ww Ww
oN ANE OSH fF SFSU QUA BDREBE IS

Moncan, Lewis &
Bockius LLP
ATTORNEYS ATLAW

Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 4 of 11

 

 

 

I declare under penalty of perjury under the laws of the United States of America and
California that the foregoing is true and correct.
Executed this 6th day of May, 2019, at San Diego, California.
Richard Ny
|
{02173355; 1} —
3 DECL, IN SUPPORT OF MOT.
TO COMPEL ARBITRATION
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 5 of 11

Exhibit A
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 6 of 11

BINDING ARBITRATION AGREEMENT

1. Agreement to Arbitrate Disputes. ] agree and acknowledge that SouthEast Personnel Leasing, Inc. and SouthEast Employee
Leasing Services, Inc. (collectively “SPLI’’), my Temporary Staffing Employer, if any, (my “Temporary Staffing Employer’),
and NEA DELIVERY, LLC (my “Worksite Employer”), and I will utilize binding arbitration to resolve

all disputes that may arise out of the employment context.

A,

Page | of 2

My Worksite Employer, My Temporary Staffing Employer, SPLI, and I agree that any claim, dispute, and/or controversy
that either | may have against my Worksite Employer, my Temporary Staffing Employer, or SPLI (or their respective
owners, directors, officers, managers, employees, agents, subsidiaries, and parties affiliated with their employee benetit
and health plans) or that my Worksite Employer, my Temporary Stafting Employer, or SPLI may have against me, arising
from, related to, or having any relationship or connection whatsoever with my seeking employment with, employment by,
or any other association with my Worksite Employer, my Temporary Staffing Employer, or SPLI shall be submitted to
and determined exclusively by binding arbitration under the Federal Arbitration Act (9 U.S.C. §§ 1, et seq.) in conformity
with the procedures of the California Arbitration Act (Cal. Code Cvi. Prac, sec. 1280 et, seq., including section 1283.05
and all of the Act’s other mandatory and permissive rights to discovery). Included within the scope of this Agreement are
all disputes, whether based on tort, contract, statute (including, but not limited to, any claims of discrimination and
harassment, whether they be based on Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act or any other similar slate, local, or federal law or regulation), equitable law, or otherwise.
The following claims are excluded from arbitration: claims arising under the National Labor Relations Act which are
brought before the National Labor Relations Board; claims for medical and disability benefits under the Califormia Workers
Compensation Act; claims for unemployment insurance benefits which are brought before the California Employment
Development Department; or any other claims that must be excluded from arbitration by federal law. Nothing herein,
however, shall prevent me from filing and pursuing proceedings before the United States Equal Employment Opportunity
Commission, California Department of Fair Employment and Housing or similar state or local agency (although if | choose
to pursue a claim following the exhaustion of such administrative remedies, thal claim would be subject to the provisions
of this Agreement).

In addition to any other requirements imposed by law, the arbitrator selected shall be a retired California Superior Court
Judge, or otherwise qualified individual to whom the parties mutually agree, and shall be subject to disqualification on the
same grounds as would apply to a judge of such court. All rules of pleading (including the right of demurrer), all rules of
evidence, all rights to resolution of the dispute by means of motions for summary judgment, judgement on the pleadings,
and judgment under Code of Civil Procedure Section 631.8 shall apply and be observed. Resolution of the dispute shall
be based solely upon the law governing the claims and defenses pleaded, and the arbitrator may not invoke any basis
(including but not limited to, notions of "just cause") other than such controlling law. The arbitrator shall have the
immunity of a judicial officer from civil tiability when acting in the capacity of an arbitrator, which immunity supplements
any other existing immunity. Likewise, all communications during or in connection with the arbitration proceedings are
privileged in accordance with Cal. Civil Code Section 47(b). As reasonably required to allow full use and benefit of this
agreement's modifications to the Act’s procedures, the arbitrator shall extend the times set by the Act for the giving of
notices and setting of hearings. Awards shall include the arbitrator’s written reasoned opinion. Finally, my Worksite
Employer, my Temporary Staffing Employer, and SPLI agree to pay all types of costs that are unique to arbitration
including arbitration administrative fees, arbitration hearing fees and arbitratar campensation fees.

T understand and agree that all claims that | may have against my Worksite Employer, my Temporary Staffing Employer,
and SPL] must be brought in my individual capacity and not as a plaintiff or class member in any purported class action,
collective action or representative action proceeding. Similarly, any claims that my Worksite Employer, my Temporary
Staffing Employer, or SPLI may have against me may not be brought as a plaintiff or class member in any purported class
action, collective action or representative action proceeding. | understand that there is no right or authority for any dispute
to be heard or arbitrated on a collective action basis, class action basis, representative action basis, as a private attomey
general, or other bases involving claims or disputes brought in a representative capacity on behalf of the general public,
on behalf of other alleged Worksite Employer, Temporary Staffing Employer, or SPLI employees (or any of them) or on
behalf of other persons alleged to be similarly situated. | understand that there are no bench or jury trials and no class
actions, collective actions, or representative actions permitted under this Arbitration Agreement. The Arbitrator shall not
consolidate claims of different alleged employees into one procecding, nor shall the Arbitrator have the power to hear
arbitration as 4 class action, collective action, or representative action.

Rev 1/27/16
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 7 of 11

D. J understand that [ may submit a form stating that I wish to opt-out and not be subject to Arbitration. To opt-out.
T must submit an “Arbitration Agreement Opt-Out” Form to SPLI. I understand that I can obtain the form by contacting
SPLI at HR@spli.com. To be effective. my opt-out form must be received by SPLI no later than 30-days after I sign this
Agreement. | further understand that I will not be subject to any adverse action should | chose to opt-out. Finally, |
understand that, if I send my opt-out form to SPLI it will be effective as to SPLI, my Worksite Employer, and my
Temporary Staffing Employer.

E. | understand and agree to this binding arbitration provision and that I, my Worksite Employer, my Temporary Staffing
Employer, and SPLI give up our respective rights to trial by jury of any claim that [ may have against my Worksite
Employer, my Temporary Staffing Employer, or SPLI or that my Worksite Employer, my Temporary Staffing Employer.
or SPLI may have against me,

Entire Agreement. This is the entire agreement between my Worksite Employer, my Temporary Staffing Employer, SPLI, and
me regarding dispute resolution and this agreement supersedes any and all prior agreements regarding these issues. It is further
agreed and understood that any agreement contrary to the foregoing must be entered into, in writing, by the President of my
Worksite Employer to be binding against my Worksile Employer, the President of my Temporary Slaffing Employer to be
binding against my Temporary Stalfing Employer, or by the President of SPLI to be binding against SPLI. No supervisor or
representative of my Worksite Employer, my Temporary Staffing Employer, or SPLI, other than the President of my Worksite
Employer, the President of my Temporary Staffing Employer, or the President of SPLI, has any authority to enter into any

agreement contrary to the foregoing. Oral representations made before or after you arc hired do not alter this Agreement.

Severance. If any term, provision, or portion of this Agreement is declared void or unenforceable it shall be severed and the
remainder of this Agreement shall be enforceable. For example, if the portion of this Agreement containing my agreement to
waive any right [ may have to bring a representative action and/or private attomey general action in arbitration is declared void
or unenforceable, said term or provision shall be severed and the remainder of this agreement shal! be enforceable. If the
representative action and/or private attorney general action is severed and | bring an action that includes claims subject to this
Agreement and a representative action and/or a private attorney general action that are not subject to this Agreement, SPLI, my
Worksite Employer, my Temporary Staffing Employer, and | agree to stay the non-arbitral claims until the claims subject to
this Agreement are fully arbitrated.

IF YOU HAVE ANY QUESTIONS REGARDING THIS AGREEMENT, PLEASE ASK A SPLI, A WORKSITE EMPLOYER,

OR TEMPORARY STAFFING EMPLOYER (IF ANY) REPRESENTATIVE BEFORE SIGNING,
| HEREBY ACKNOWLEDGE THAT I HAVE READ THE AGREEMENT AND UNDERSTAND THE SAME.

DO NOT SIGN UNTIL YOU HAVE READ THIS AGREEMENT.

iki Me C hgghion
C/

 

Employee's Signature

Yolanda Champion

 

Employce’s Printed Name

03/24/2017
Date

NEA DELIVERY, LLC

Company Name

Page 2 of 2

Rev 1/27/16
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 8 of 11

Exhibit B
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 9 of 11

MM

SOUTH EAST PERSONNEL LEASING, INC. (*SPLI) CO-EMPLOYMENT APPLICATION
NEA DELIVERY, LLC SAN LEANDRO

%* Client Company Name Location (if multiple client locatilons/offices exist)

 

 

SECTION 1~TO BE COMPLETED BY THE EMPLOYEE

 

 

 

Champion Yolanda Redacted
¥ Last Name % First Name Mi SSN
Redacted Redacted Redacted Redacted
% applicant Address (Street Number and Nome) (Apt/Lot/Unit/eic) -& City % State * Zip Code
Redacted 03/24/2017 Redacted Redacted
Phone Number % Application Date * Birth Date Email Address

Federal Tax Filing Status and Allowances (refer to Form W-4 for instructions)

Total number of Additional amount
: Married but withhold
Malate @ Single C married QO at higher Single rate ©) Exempt —allawanresyou 1 you want withheld ¢
a are claiming: gach paycheck:

State Tax Filing Status and Allowances (refer to Form DE 4 for instructions

Single or Married , Total number of Additional amount

* : Married Head of

eee 8 (with two or more {one income) Household C2 exempt —atlowances you you want withheld ¢
Incomes) are claiming: each paycheck:

EEO Data: We are subject to certain government recordkeeping and reporting requirements for the administration of civil rights laws and regulations. To comply with
these laws, we invite you to valuntarily seif-identify your race or ethnicity and gender, Submission of this information is voluntary and refusal to provide it will not
subject you to any adverse treatment. The information obtained will be keat confidential anc may only be used in accordance with the provisions of applicable laws,
executive orders and regulations, including those that require the information to be summarized and reported to the federal government for civil rights enforcement.
When reported, data will not identify any specific individual.

.wB White/ J Black/African Hispanic/ I American Indian/ Hawalian/ Two or
Gender: ms @ 7 Ethnicity: Qo, @ American QO Latino Q — D Alaskan Native Oo Pacific Istander Q More flaces

| understand and agree to the following: | am not yet covered by the services provided to the co-employees of South East Personnel Leasing, Inc, (SPLI). As such, if |
suffer an injury or have suffered an injury related to work while working for the Client and before | am accepted as a co-employee by SPLI, the Client will be responsible
for that injury.

Payroll will not be processed and workers’ compensation coverage will not be provided until and unless all pages of the SPLI Employee Leasing Application are completed
anc signed by the applicant, the complete SPL: Employee Leasing Application Is deliverad to SPLI and S®LI accepts the applicant as a co-employee. The SPLI Co-
Employment Application Includes all of the following documents: This page, the Applicant Agreement, Use of Personal Protective Equipment Form, Acknowledgement
of Alcohol and Drug Palicy, Precesignation of Personal Physician Form, Form I-9, Form W-4, and Form DE 4. The complete Farm I-S, Form W-4, and DE 4, including
Instructions, can ba obtained undar Federal, and, sipte Forms al htta://spli.com/docs.php.

Ufa “ae G Teton

 

 

 

 

 

 

 

03/24/2017
* mapileant Signature * Date
SECTION 2 — TO BE COMPLETED BY THE CLIENT COMPANY
08/07/2015 DRIVER
* Original Hire Date with Client * Job Description
CA 7198 DSF4 1899981
¥work State Workers’ Comp Code Home Department Employee ID

*PayMethod @ Hourly a oe eS Sesh vel % Pay Cycle CJ] Weekly
Caeek if entary .
& Rate 6 Salary So oO cinployee qualifies for ® Bi-Weekly

Friant ceipnpely watts oa ; See
WLSA yrutdelines) © Commissian/Piecework SE en CO Other:

Full Time Employee (> 30 hours avg. per week}

 

employment /
Type (J part Time Employee (< 30 hours avg. per week)
Variable Hour Employee (cannot determine whether the employee will avg. at least 30 hours per week)
(Seasonal Employee (< 6 consecutive months worked during calendar year)
(SPLI) means South East Personnel Leasing, Inc and its subsidiaries. California - Revised 9/18/2015

* Required Fields

 
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 10 of 11

 

Form W-4 (2017)

 

Purpose, Complete Form W-4 so that your
amployer can withhold the correct federal income
tax Irom your pay. Consider completing a new Form
W-d4 each ee and when your persanal or financial
stluation changes.

Exemption from withholding. If you are exempt,
complate only lines 1, 2,3, 4, and 7 and sign the
form to validate It. Your exemption for 2017 expires
February 15, 2018. See Pub, 505, Tax Withholding
and Estimated Tax

Note; if another person can claim you as a dependent
on his or her tax return, you oan't claim exemption
fram withholding if your total income exceeds $1,050
and includes more than $350 of uneamed income (for
example, interest and dividends).

Exceptions, An empl may be able to claim
exemption from withholding even if the employee is
8 dependent, if the employee:

® Is age GS or older,
® ts blind, or

® Will claim adjustments to income; tax credits: or
itemized deductions, on his or her tax return.

The exceptions don't apply to supplemental wages
greater than $1,000,000.

Basic instructions. If you aren't exempt, compue
the Personal Allowances Worksheet below. The
worksheets on page 2 further adjust your
withholding allowances based on itemized
deductions, certain credits, adjustments to income,
or two-earmners/muiltiple jobs situations.

Complete all worksheets that apply. However, you
may claim fewer (or zero) allowances. For regular
wages, withholding must be based on allowances
you claimed and may not be a flat amount or
percentage of wages.

Head of household. Generally, you can claim head
of household filing status on your tax return only if
you are unmarried and pay more than 50% of the
costs of keeping up a home for yourself and your
depandentis} or other qualifying individuals, See
Pub, 501, Exemptions, Standard Deduction, and
Filing information, for information.

Tax credits, You can take projected tax credits into
account in figuring your allowable number of
withholding allowances. Credits for child or dependant
care expenses and the child tax credit may be claimed
using the Personal Allowances Worksheet below.
See Pub, 505 for information on converting your other
credits into withholding allowances.

Nonwage income. If you have a large amount of
nonwage income, such as interest or dividends,
consider making estimated tax paymants using Farm
1040-ES, Estimated Tax for Individuals. Otherwise,
you may owe additional tax. If you have pension or
annulty income, see Pub. 505 to find out if you should
adjust your withholding on Farm W-d or W-4P,

Two earners or multiple jobs. If you have a
working spouse or more than one job. figure the
total number af allowances you are entitled to claim
on all jobs using worksheets from only one Form
W-4, Your withholding usually will be most accurate
when all allowances are claimed on the Form W-4
for the highest paying job and zero allawanoes are
claimed on the others. See Pub. 505 far details,

Nonresident allen. If you are a nonresident alien, see
Nolice 1392, Supplemental Form W-4 Instructions for
Nonresident Aliens, before completing this form.

Check your withholding. After your Form W-4 takes
effact. use Pub. 505 to see how the amount you are
having withheld compares to your projected tatal tax
for 2077. See Pub. 505, especially It your eamings
exceed $130,000 (Single) or $180,000 (Mamiad).

Future developments. Information about any future
developments affecting Form W-4 (such as
legislation enacted after we release it} will be posted
al www irs.gov/wd.

Personal Allowances Worksheet (Keep for your records.)
A Enter “1" for yourself if no one else can claim youasadependent. . . . . .
¢ You're single and have only one job; or

B Enter "1" if:

¢ You're married, have only one job, and your spouse doesn’t work; or

* Your wages from a second job or your spouse's wages (ar the total of both) are $1,500 or less.
C Enter “1” for your spouse. But, you may choose to enter “-0-" if you are married and have either a working spouse or more
than one job. (Entering “-0-" may help you avoid having too little tax withheld.) .

D Enter number of dependents (other than your spouse or yourself) you will claim on your tax return . a rr
E Enter "1" if you will file as head of household on your tax return (see conditions under Head of household above)
F Enter “1" if you have at least $2,000 of child or dependent care expenses for which you plan to claim a credit

7m O00

||

(Note: Do not include child support payments. See Pub. 503, Child and Dependent Care Expenses, for details.)
Gs Child Tax Credit (including additional child tax credit). See Pub. 972, Child Tax Credit, for more information.
* If your total income will be less than $70,000 ($100,000 if married), enter “2” for each eligible child; then legs "1" if you
have two to four eligible children or less “2" if you have five or more eligible children.
* If your total income will be between $70,000 and $84,000 ($100,000 and $119,000 if married), enter “1” for each eligible child.  G
H Add lines A through G and enter total here. (Note: This may be different from the number of exemptions you claim on your tax return.) ® H

For accuracy,
complete all
worksheets
that apply.

¢ If you plan to itemize or claim adjustments to income and want to reduce your withholding, see the Deductions
and Adjustments Worksheet on page 2.

* If you are single and have more than one job or are married and you and your spouse both work and the combined
earnings from all jobs exceed $50,000 ($20,000 it married), see the Two-Earners/Multiple Jobs Worksheet on page 2
to avoid having too little tax withheld.

* If neither of the above situations applies, stop here and enter the number from line H on line 5 of Form W-4 below.

Form W-4

Oepartmant of the Treasury
Intermai Revenue Service

Separate here and give Form W-4 to your employer. Keep the top part for your records.

Employee’s Withholding Allowance Certificate

> Whether you are entitled to clalm a certaln number of allowances or exemption from withholding |s
subject to review by the IRS. Your employer may be required ta send a copy of this farm to the IRS.

OMB No, 1545-0074

2017

 

 

 

 

 

 

 

1 Your first name and middie initial Last name 2 Your social security number
Yolanda Cc Champion Redacted
Home address (number and street or rural route) 3@ single ©) married CQ) Married, put withhold at higher Single rate,
Redacted Note: Hf married, but legally separated. or spouse is a nonresident alien, check the “Sing!e” box.
Gity or town, state, and ZIP cade 4 Ifyour last name differs from that shown on your saclal security card,
Redacted Redacted check here. You must call 1-800-772-1213 for a replacement card, > []
T

5 Total number of allowances you are claiming (from line H above or from the applicable worksheet on page 2) 5

6 Additional amount, if any, you want withheld from each paycheck . . 2...

7 ~~ I claim exemption from withholding for 2017, and | certify that | meet both of the f

* Last year | had a right to a refund of all federal income tax withheld because | had no tax liabllity, and

* This year | expect a refund of all federal income tax withheld because | expect to have no tax liability.

If you meet both conditions, write “Exempt” here. . 2 2. 2 1 .

Under penalties of perjury, | declare that | have examined.this certificate and, to the bi
‘Uda Cla dogblen

Employee's signature
(This form is not valid unless you sign It.) »

ollowing conditions for exemption.

 

6 |$

 

 

 

 

>|7|

ast of my knowledge and belief, it Is true, correct, and complete.

Date » 03/24/2017

 

8 Employer's name and address (Emptoyer; Camplete lines 8 and 10 only if sending to the IRS.)

 

9 Cffice code (optional) | 10 Employer identification number (EIN)

 

 

For Privacy Act and Paperwork Reduction Act Notice, see page 2.

Cat. No. 102200

Form W-4 (2017)
Case 3:18-cv-05222-MMC Document 40-1 Filed 05/10/19 Page 11 of 11

Employment Eligibility Verification USCIS
Department of Homeland Security Form 1-9

OMB No, 1615-U047
Expires 18/31/2019

 

U.S. Ciuzenship and Immigration Services

 

 

>» START HERE: Read Instructions carefully before completing this form. The Instructlons must be avallable, either In paper or electranically,
during completion of this form. Employers are liable for errors in the completion of this form.

ANTI-DISCRIMINATION NOTICE; It is illegal to discriminate against work-authorized individuals. Employers CANNOT specify which
document(s) an employee may present ta establish employment authorization and identity. The refusal to hire or continue to employ
an individual bacause the documentation presented has a future expiration date may also constitute illegal discrimination.

 

 

 

 

 

 

 

 

 

 

 

Section 1. Employee Information and Attestation (Employees must complete and sign Section 7 of Form [-9 no tater

than ihe first day of employment, but not before accepting a job offer.)

Last Name (Family Name) First Name (Given Name) Middle Initial Other Last Names Used (if any)

Champion Yolanda Cc

‘Address (Street Number i and Name) Apt. Number | City or Town State ZIP Code
Redacted Redacted Redacted Redacted

Date of Birth (miveddyyyy) U.S. Sacial Security Number Employee's E-mail Address Employee's Telaphone Number

Redacted Redacted Redacted Redacted

 

 

 

 

 

 

| am aware that federal law provides for imprisonment and/or fines for faise statements or use of false documents in
connection with the completion of this form.

| attest, under penalty of perjury, that | am (check one of the following boxes):

|
'|@ 1. Acitizen of the United States

|(© 2 Anoncitizen national of tha United States (See instructions)
iO 3. A lawful permanent resident (Alien Registration Number/USCIS Number):

| IO 4. An alien authorized to work until (expiratior date, if applicable, mm/dd/yyyy):
Some aliens may write "N/A" in the expiration date field. (See instructions)

 

Aliens authorized to work must provide only one of the foflowing documen{ numbers to complete Form 1-9: Do ae fe —
An Align Registration Number/USCIS Number OR Fortn I-94 Admission Number OR Fareign Passport Number.

1. Alien Registration Number/USCIS Number:
OR

2. Form I-94 Admission Number:
OR
3. Foreign Passport Number:

 

 

 

Country of Issuance:

 

 

 

 

 

Signature of Employee Lyd stadt 7 “thagpten Today's Date (mm/dd/yyyy) 93/24/2017

 

 

 

Preparer and/or Translator Certification (check one):
@ ica not use a preparer or tranalator. A preparer(s) and/or translator(s) aesisted the employee in completing Section 4.
(Fields below must be compisted and signed when preparers and/or translators assist an employee in completing Section 1.)

| attest, under penalty of perjury, that | have assisted in the completion of Section 1 of this form and that to the best of my
knowledge the information is true and correct.

Signature of Preparer or Translator

 

 

Today's Date fmin/dd/yyyy)
03/27/2017

Last Name (Family Name) | Name (Given Name)

 

Address (Street Number and Name) Cily ar Town State ZIP Code

 

 

 

 

 

 

@ Employer Completes Next Page &

Fonn 1-9 11/14/2016 N Page | of 3
